Citation Nr: 0711153	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-14 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the right thigh involving 
Muscle Group XIV, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the left arm involving Muscle 
Group VIII, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for right knee 
degenerative joint disease, chondromalacia and patella alta, 
as secondary to service-connected residuals of a gunshot 
wound of the right thigh involving Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to September 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2003, jurisdiction over the veteran's 
claims file was transferred from the St. Petersburg RO to the 
RO in Indianapolis, Indiana.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  


REMAND

A review of the veteran's service medical records reflects 
that in April 1945, the veteran suffered a gunshot wound 
(rifle bullet) in the upper anterio-lateral aspect of the 
left forearm (the veteran's dominant upper extremity).  A 
compound fracture was suspected but none was found on X-ray.  
A neuropsychiatric clinical brief, also dated in April 1945, 
reflects the veteran's report of a penetrating bullet wound 
to the left forearm.  He also reported a gunshot wound of the 
lower right thigh which occurred on his first day of combat.  
According to the veteran, the bullet went straight through 
his right thigh.  

Post-service medical evidence reflects a report of May 1950 
VA examination.  The report noted that a bullet entered 2 1/2 
inches below the bend of the left elbow near the insertion of 
the biceps muscle.  There was a 1 x 3/4 inch oval scar.  

A report of June 1975 VA psychiatric examination reflects, in 
particular, the examiner's report that the veteran had 
received a piece of shrapnel and a bullet in the left 
forearm.  Furthermore, that the veteran had been "knicked 
(sic) in the upper right thigh by a bullet or something."  
In addition, a June 1975 medical consultation report reflects 
evaluation of the veteran's right thigh and left forearm.  
Clinical findings included a 3/4 inch non tender, flat scar of 
the anterior right thigh, without any functional or physical 
disturbance of the right thigh.  With respect to the left 
forearm, grip strength of the left hand and the circumference 
of the left forearm were reduced as compared to the right 
hand and forearm.  Additionally, the veteran reported 
paranesthesis of the left forearm.  

A report of March 1990 VA examination reflects that the 
veteran was noted to have undergone a left ulnar nerve 
transposition in 1971, had a shrapnel fragment removed from 
the left forearm in 1978, and that in 1988, due to recurrent 
pain and swelling in the forearm, underwent what was 
identified as "exploration sensory branch radial nerve with 
epineurectomy and neurolysis."  Clinical evaluation in March 
1990 revealed several surgical, well-healed scars.  There was 
no visible muscular atrophy, but decreased sensory perception 
over the lateral aspect.  There was also decreased grip of 
the left hand.  An associated X-ray of the left forearm and 
wrist was reported as normal.  The diagnosis was status post 
left ulnar nerve transposition, removal of shrapnel fragment, 
epineurectomy and neurolysis of left radial nerve for 
residual of the gunshot wound.  

In August 1995, the veteran had a stimulator implanted to 
help with movement of the left arm.  The report of operation 
notes that the veteran had a long history of neuropathic left 
arm pain status post a gunshot wound he had received in World 
War II.  The veteran was noted to have undergone multiple 
nerve block procedures and trigger point injections without 
relief.  Scar revision had been performed and the veteran had 
continued to have severe left arm pain.  A March 1997 
treatment note reflects that until the stimulator was 
implanted, the veteran had been unable to use his left arm 
and was under a great deal of pain.  

A report of April 2003 VA examination reflects the veteran's 
complaints of left forearm pain with muscle cramps and left 
hand paresthesia.  Clinical evaluation of the left forearm 
revealed multiple vertical surgical scars.  There was 
diminished light touch on the median nerve distribution.  
Hand grasp was 3/5, with vibratory diminished on the left 
hand and no muscle atrophy.  Evaluation of the right thigh 
revealed a barely visible scar on the proximal femur, without 
muscle hernia or atrophy, and no tenderness.  

In this case, it does not appear from a review of the service 
medical records that the veteran received treatment for a 
gunshot wound to the right thigh, nor did he suffer a through 
and through GSW muscle injury.  The most recent medical 
evidence in April 2003 reflects a scar of the right thigh 
without evidence of muscle or nerve injury.  Nevertheless, 
the veteran has contended that he suffers from discomfort and 
pain in his right thigh as a result of the reported GSW 
injury, as noted in his June 2005 VA Form 9.  The Board notes 
that the veteran is qualified, as a lay person, to report 
symptoms such as pain and discomfort.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

Furthermore, with respect to the gunshot wound of the left 
forearm, the Board notes that none of the medical evidence 
reflects which muscle group(s) were injured or damaged as a 
result of the shell fragment(s) to the left upper forearm.  
The veteran was initially granted service connection in 
October 1945 for "gunshot wound, left forearm, upper one 
third anterior aspect, involving muscle group VIII."  The 
veteran is currently receiving a 30 percent disability rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5308 (2006); the 
highest available under this diagnostic code for severe 
disability of Muscle Group VIII.  The Board notes likewise 
that a 30 percent rating is the highest available rating for 
severe disability of Muscle Group IX under diagnostic code 
5309, which contemplates the function of the forearm muscles.  

However, the Board is cognizant that the muscles of the 
anterior forearm include the biceps brachii, brachialis, 
brachioradialis, flexor carpi radialis, flexor carpi ulnaris, 
flexor digitorum superficialis, and flexor retinaculum.  
These muscle groups appear to be contemplated in Diagnostic 
Codes 5305 and 5307 for Muscle Groups V and VII, 
respectively.  The highest available rating for severe muscle 
disability (dominant) under Diagnostic Codes 5305 and 5307 is 
40 percent.  

Additionally, the Board notes that rating muscle group 
injuries often calls for consideration of separate ratings 
for the various manifestations of the injury.  This would 
include scars or peripheral nerve damage.  At the same time, 
however, the evaluation of the same disability under various 
diagnoses is to be avoided, and a muscle injury rating will 
not be combined with a peripheral nerve rating of the same 
body part unless the injuries affect different functions.  
See 38 C.F.R. §§ 4.14, 4.55(a) (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994).  When evaluating a muscle injury for 
possible separate ratings, the rating agency must look at the 
specific manifestations of the disabilities involved, and 
determine whether there is additional impairment not 
accounted for by the rating assigned to the muscle injury.  
At the same time, the combined rating for separate 
disabilities can not exceed the rating that would be 
warranted for amputation of the extremity.  

In this case, the report of April 2003 VA examination 
reflects diminished light touch on the median nerve 
distribution, hand grasp of 3/5, and diminished vibratory of 
the left hand.  Thus, there would appear to be some sensory 
deficit of the left forearm associated with injury to the 
median nerve.  Likewise, the report of April 2003 VA 
examination reflects scars of the right thigh and left 
forearm related to the veteran's GSW of the right thigh and 
left forearm.  Thus, a separate rating for scars associated 
with the veteran's GSW of the right thigh and left forearm 
could possibly be in order.  See e.g., Jones v. Principi, 18 
Vet. App. 248 (2004) (Court reviewed the current rating 
criteria for scars, and found that because 38 C.F.R. § 4.56 
did not contain any provision regarding the painfulness of a 
scar, the appellant was entitled to consideration of a 
separate rating for scars under 38 C.F.R. § 4.118, Diagnostic 
Code 7804).  

The Board notes that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  In this case, in 
light of the veteran's complaints and the number of years 
since his residuals of GSW of the right thigh and left arm 
were last evaluated (four years ago), the Board will remand 
the veteran's claims so that the veteran may be afforded a 
contemporaneous VA examination(s) to determine the current 
severity of his service-connected muscle injuries of the 
right thigh and left forearm.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  

Furthermore, the Board notes that in the above-noted April 
2003 VA examination, the examiner opined that the veteran's 
degenerative joint disease, chondromalacia and patella alta 
(right knee disability) were not related to the veteran's 
service-connected residuals of a GSW of the right thigh.  The 
GSW injury was noted to have been in the proximal thigh 
without muscle deficit.  Subsequently, in his June 2005 VA 
Form 9, the veteran reported that a physician at the VA 
Medical Center (VAMC) in West Palm Beach, Florida, had 
informed him that there was a definite relationship between 
the veteran's right thigh injury and his right knee 
disability.  A review of the VA clinical records associated 
with claims file does not reflect any such medical finding or 
opinion.  

The Board notes that once VA has been put on notice of the 
alleged medical nexus opinion of a VA physician, it is 
obliged to fully investigate before adjudicating the 
veteran's claim.  In this regard, VA has a duty to inform the 
veteran that he should seek a nexus/medical opinion from that 
physician in support of his claim.  A review of the various 
correspondence of record from the RO to the veteran since the 
date of the veteran's claim does not reflect that any such 
notice has been provided the veteran.  Therefore, the veteran 
should be informed of the need to seek a nexus/medical 
opinion from the VA physician who reportedly informed the 
veteran that there was a relationship between his service-
connected residuals of a GSW of the right thigh and his right 
knee disability.  38 U.S.C.A. § 5103A (West 2002).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

The letter should also inform the veteran 
of the need to seek a medical or nexus 
opinion from the VA physician who 
reportedly informed the veteran that 
there was a relationship between his 
service-connected residuals of a GSW of 
the right thigh and his right knee 
disability.  

2.  After securing any additional 
records, the veteran should be afforded 
appropriate VA medical examination(s) to 
accurately determine the muscle groups 
affected by the GSW of the left forearm, 
as well as to delineate all the residuals 
of the GSW of the right thigh and the GSW 
of the left forearm.  The veteran's 
claims file (to include a copy of this 
remand) and any additional records 
obtained pursuant to the development 
requested above, must be made available 
to the examiner for review in conjunction 
with the examination. 

The examiner should be requested to 
specifically identify each specific 
muscle injured by the GSW wounds to the 
right thigh and to the left forearm.  The 
examiner must comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  Further, the 
examiner should identify the etiology of 
any neurological or other manifestations 
(to include scars) due to the GSW 
residuals, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of any 
affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination, and uncertainty of 
movement.  

All examination results, along with the 
complete rationale for any opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The SSOC should specifically discuss all 
pertinent diagnostic codes addressing the 
functional impairment(s) related to the 
right thigh and to the left forearm 
disabilities.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

